Citation Nr: 1500840	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right wrist ganglion cyst, status post excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2004 and from May 2007 to June 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

In his January 2011 notice of disagreement (NOD), the Veteran stated that he underwent surgery for removal of a ganglion cyst of the right wrist in April 2007 and was called up to active duty one month later in May 2007.  The Veteran contends, including by this NOD, that the wrist did not have adequate time to heal prior to his activation, and as a result the disability increased in severity beyond its natural course during this second period of active service.  

Service treatment records do not reflect complaints, treatment or abnormal findings pertaining to the right wrist during the service period from May 2007 to June 2008.  

In an appellate brief submitted in September 2014, the Veteran's authorized representative noted that the report of a January 2010 VA examination indicates that the Veteran's history includes, "decrease range of motion due to repetitive strains as a gunner in Iraq."'  

The source of that noted history appears to be in part from the Veteran himself.  However, the January 2010 examination report also notes the following:

Veteran's military occupational is listed as "AntiTank Assaultman.'  [The] Veteran's records also state Veteran served in Iraq from 9/07 to 4/08.  Veteran did receive the National Defense Service Medal and Rifle Expert Badge.

The Veteran's DD 214 for the period from May 2007 to June 2008 indicates that the Veteran had no foreign service, and hence reflects no service in Iraq during his active service period from May 2007 to June 2008.  His other service records contain also do not reflect service in Iraq.  In his application for benefits submitted in July 2009, the Veteran also denied stationing in the Persian Gulf.  He asserted on his application that all his claimed disabilities occurred during his active duty training.  

The Veteran's DD 214 for the May 2007 to June 2008 service period states that his last attachment was with the "1-1 Antitank Training Company, Headquarters Battalion, 4th Marine Division."  

The Veteran submitted a statement reportedly from his platoon leader, dated in September 2009, supporting the Veteran's exposure to various dangers including IEDs during deployment to Haditha, Iraq.  In a statement dated in November 2009, in support of a claim for service connection for posttraumatic stress disorder (PTSD), the Veteran reported that he was deployed to Iraq with the 3rd Battalion, 23rd Marines Headquarters Company and Military Transition Team.  He also described various combat-related activities and experiences.  

The RO sent a research request to the United States Marine Corps Education Command, and received a reply in December 2009 indicating that the Command Chronology of the Headquarters and Service Company 3rd Battalion, 23rd Marines, did not mention any of the stressor incidents reported by the Veteran.  

A December 2009 VA "Negative Memorandum for the Record" notes that the alleged stressors were not confirmed by the United States Marine Corps University Archives.  However, this VA memorandum erroneously states that the research reply received from the Marine Corps University Archives states that, "the [V]eteran was in Headquarters and Service Company, 3rd Battalion 23rd Marine Regiment in Iraq."  To the contrary, the Marine Corps University Archives reply did not confirm either that the Veteran was attached to that Headquarters and Service Company, or that the Company was deployed to Iraq during the service from July 2007 to June 2008.  

If the Veteran was not deployed to Iraq this would significantly undermine the credibility of the Veteran's statements, including his assertions of aggravation of his right wrist ganglion cyst, status post excision during his May 2007 to June 2008 period of service.  

In a Reserve Health Readiness Program health questionnaire completed in February 2009, the Veteran reported having intermittent pain in the right wrist, but without difficulty performing modified push-ups.  

Upon the VA examination in January 2010, the Veteran reported pain and reduced range of motion in the right wrist.  The examiner observed a "slight bulging scar."  Examination testing revealed reduced dorsal and palmar flexion compared to the left, and pain with resistance to flexion.  

Unfortunately, the examiner provided no opinion addressing etiology of a right wrist condition as related to service, including whether the right ganglion cyst, status post excision was aggravated during the second period of service.  That examination is thus inadequate and requires remand for further examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The January 2010 VA examination report does reflect that the Veteran was then a police officer and had been for the past one to two years.  An April 2012 VA examination report and VA treatment records reflect ongoing employment as a police officer.  The April 2012 examination report states that the Veteran has undergone physical examinations for his employment as a police officer.  Any records of examination or treatment associated with that employment may further the Veteran's claim, and should be sought.  

In his NOD, the Veteran reported receiving treatment at the VA outpatient clinic in Mt. Vernon, Missouri, and at the VA Medical Center in Fayetteville, Arkansas.  Any additional records should be sought from these sources.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any records of records of treatment at the VA outpatient clinic in Mt. Vernon, Missouri, and at the VA Medical Center in Fayetteville, Arkansas.

2.  Also, with the Veteran's authorization and assistance, request records of physical examination or treatment from the police department where the Veteran has been employed since 2008 or 2009.  

3.  Obtain any additional service personnel records of the Veteran for the period of service from May 2007 to June 2008.  

4.  Submit a new query to the United States Marine Corps Education Command, or other official sources, to determine whether the Headquarters and Service Company, 3rd Battalion, 23rd Marines, was deployed to Iraq at any time during the period from May 2007 to June 2008, and whether the Veteran was attached to that unit during the interval from May 2007 to June 2008.

Also through appropriate channels, determine any deployments of the 1-1 Antitank Training Company, Headquarters Battalion, 4th Marine Division, during the period from May 2007 to June of 2008, and determine whether the Veteran was attached to that unit during any such deployment.  

5.  After completion of the foregoing, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's right wrist ganglion cyst, status post excision.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any necessary tests or studies should be conducted.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the residuals of the Veteran's right wrist ganglion cyst (which was excised in April 2007) permanently increased in severity during the Veteran's period of active service from May 2007 to June 2008, and if so, whether the increase during that service period was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the residuals of right wrist ganglion cyst did not increase in severity during that service period, the examiner should state an opinion as to whether there is a 50 percent or better probability that any post-service increase in severity of the disability is attributable to service. 

The examiner must acknowledge and discuss the Veteran's lay statements that his right wrist ganglion cyst increased in severity, beyond its normal course due to service duties or activities during the May 2007 to June 2008 service period.  

The examiner must explain the rationale for all opinions expressed.

6.  Undertake any other indicated development.
 
7.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


